Exhibit 10.1

 

NEOS THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Neos Therapeutics, Inc.  (the “Company”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service.  This policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal monthly
installments. If an Eligible Director joins the Board or a committee of the
Board at a time other than effective as of the first day of a month, each annual
retainer set forth below will be pro-rated based on days served in the
applicable fiscal year, with the pro-rated amount paid for the first month in
which the Eligible Director provides the service, and regular full monthly
payments thereafter. All annual cash fees are vested upon payment.

 

1.        Annual Board Service Retainer:

a.        All Eligible Directors: $35,000

b.        Chairman of the Board Service Retainer (in addition to Eligible
Director Service Retainer): $25,000

 

2.        Annual Committee Member Service Retainer:

a.        Member of the Audit Committee: $7,500

b.        Member of the Compensation Committee: $5,000

c.        Member of the Nominating and Corporate Governance Committee: $3,750

 

3.        Annual Committee Chair Service Retainer (in lieu of Committee Member
Service Retainer):

a.        Chairman of the Audit Committee: $15,000

b.        Chairman of the Compensation Committee: $10,000

c.        Chairman of the Nominating and Corporate Governance Committee: $10,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Neos
Therapeutics, Inc. 2015 Stock Option and Incentive Plan (the “Plan”). All stock
options granted under this policy will be nonstatutory stock options, with an
exercise price per share equal to not less than 100 percent of the Fair Market
Value (as defined in the Plan) on the date of grant, and a term of ten years
from the date of grant (subject to earlier termination in connection with a
termination of service by the Eligible Director).

 





1




 

1.        Initial Grant: On the date of an Eligible Director’s initial election
or appointment to the Board (or, if such date of election or appointment is not
a market trading day, the first market trading day thereafter), the Eligible
Director will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted a stock option for 12,500 shares.
 The shares subject to each stock option will vest in a series of eight (8)
equal quarterly installments commencing on the date that is three months after
the date of grant, such that the option will be fully vested on the second
anniversary of the date of grant, subject to the Eligible Director’s continuous
service through each such vesting date.

 

2.        Annual Grant: On the date of each annual stockholder meeting of the
Company, each Eligible Director who continues to serve as a non-employee member
of the Board immediately therefore will be automatically, and without further
action by the Board or Compensation Committee of the Board, granted either a
stock option to purchase such number of shares of common stock equal to
approximately $23,400 in fair value on the grant date using a Black-Scholes
option pricing model or a number of restricted stock units (“RSU”) as converted
from such number of stock options.  The resulting shares subject to the stock
option will vest quarterly over one year from the grant date, and the RSU will
vest in full on the date that is one year from the grant date,  in each case
subject to the Eligible Director’s continuous service through each such vesting
dates.

 

June 10, 2020

 

 

2

